Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dani (US Pre-Grant Publication 2016/0179840) in view of Brahmadesam et al. (US Patent 10,909,143).
 
As to claim 1, Dani teaches a computer implemented method for populating data in a public cloud infrastructure comprising the steps of: 

connecting to the public cloud infrastructure (see paragraphs [0047]-[0049]. The master data repository connects to a public cloud); 
creating a client specific repository in the public cloud infrastructure (see paragraphs [0047]-[0049]. The master data repository creates a client specific instance in the public cloud); 
…
creating a client instance of the data in a persistent state within the client specific repository (see paragraphs [0047]-[0049] and [0051]. A client instance of the data is created in the client specific repository); and 
providing access to the client instance of the data (see paragraphs [0051] and Figure 4 (paragraphs [0052]-[0060], generally) for the process of the client specific repository responding to requests from clients).  
Dani does not clearly teach:
Accessing at least one seed marker via a client data router, the at least one seed marker including at least one predetermined parameter to establish a data structure within the public cloud infrastructure; 
Establishing the data structure within the public cloud infrastructure based on the accessed at least one seed marker; and
Provisioning the client specific repository in the public cloud infrastructure based on the established data structure; 
Brahmadesam teaches: 
Accessing at least one seed marker via a client data router, the at least one seed marker including at least one predetermined parameter to establish a data structure within the public cloud infrastructure (see 3:56-4:16. A database engine may receive a request. The request identifies the database and a timestamp or identifier. These are seed markers because they are predetermined parameters used to establish a data structure. See 5:30-34, which discusses how the clients operate a data storage system in a cloud environment, or infrastructure); 
Establishing the data structure within the public cloud infrastructure based on the accessed at least one seed marker (see 3:56-4:16. A database clone may be created based on the predetermined parameters); and
Provisioning the client specific repository in the public cloud infrastructure based on the established data structure (see 4:1-16. The client specific repository is provisioned based on the data structure); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Brahmadesam, because Brahmadesam provides the benefit of setting up efficient independent databases for clients, which will increase ability of Dani in responding to client specific needs to access and make changes to data.

As to claims 8 and 15, see the rejection of claim 1.

Claims 2, 6, 9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dani (US Pre-Grant Publication 2016/0179840), in view of Brahmadesam et al. (US Patent 10,909,143), and further in view of Joseph et al. (US Patent 10,659,523).

As to claim 2, Dani teaches the method of claim 1 
Dani does not teach further comprising:
prior to creating the client specific repository, identifying a client from the data request; and 
verifying that the client is authorized to perform the requested operation by:
accessing a client profile corresponding to the client to identify one or more client permissions; and 
identifying client permissions granting access to the data and authorizing the creation of the client specific repository in the public cloud infrastructure.  
Joseph teaches further comprising:
prior to creating the client specific repository, identifying a client from the data request (see 18:34-19:13. Joseph describes a system of identify-based authorizations for users for operations for a resources in a cloud. See 3:42-63 for customer creation of clusters or resources. See 21:38-56 for creating clusters while provisioning resources and applying instance isolation techniques based on the customer’s role); and 
verifying that the client is authorized to perform the requested operation by:
accessing a client profile corresponding to the client to identify one or more client permissions (see 18:34-19:13. Also see 21:38-56 for provisioning resources and applying instance isolation techniques based on the customer’s role); and 
identifying client permissions granting access to the data and authorizing the creation of the client specific repository in the public cloud infrastructure (see 3:42-63 for creating clusters and instances, and 18:34-19:13 and 21:38-56 for role usage in creating resources).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Joseph, because Joseph provides the benefit of finer control of access to client instances, which will increase the usability of Dani for provisioning and creating instances of data.

As to claim 6, Dani teaches the method of claim 1.
Dani does not explicitly teach further comprising: 
accessing an updated data request to perform an additional operation on the data; 
accessing the client specific repository in the public cloud infrastructure; and 
providing the client instance for performing the additional operation on the client instance.  
Joseph teaches further comprising: 
accessing an updated data request to perform an additional operation on the data (see 18:19-33. Some users may be able to add content to an instance); 
accessing the client specific repository in the public cloud infrastructure (see 18:19-33); and 
providing the client instance for performing the additional operation on the client instance (see 18:19-33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Joseph, because Joseph provides the benefit of finer control of access to client instances, which will increase the usability of Dani for provisioning and creating instances of data.

As to claims 9 and 16, see the rejection of claim 2.
As to claims 13 and 19, see the rejection of claim 6.

Claims 3, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dani (US Pre-Grant Publication 2016/0179840), in view of Brahmadesam et al. (US Patent 10,909,143), and further in view of Zhao (US Pre-Grant Publications 2014/0365537). 

As to claim 3, Dani as modified teaches the method of claim 1.
Dani does not teach further comprising: 
prior to creating the client specific repository, provisioning the public cloud infrastructure by:  14 
4841-1012-9301, v.1determining a health of the public cloud infrastructure; and 
upon determining that the public cloud infrastructure is healthy, creating the client specific repository.  
Zhao teaches further comprising: 
prior to creating the client specific repository, provisioning the public cloud infrastructure by:  14 
4841-1012-9301, v.1determining a health of the public cloud infrastructure (see paragraphs [0112]-[0115]. Zhao determines the health of the public cloud before storing or maintaining data in the public cloud); and 
upon determining that the public cloud infrastructure is healthy, creating the client specific repository (see Zhao paragraphs [0112]-[0115] for determining that a public cloud infrastructure is healthy and more capable of storing data than another cloud. Dani teaches to create a client specific repository, as discussed in the rejection of claim 1 above). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Zhao, because Zhao provides the benefit of determining the reliability of a public cloud, which will increase the reliability of Dani establishing a public cloud instance. 

As to claim 4, Dani as modified teaches the method of claim 3, wherein determining the health of the public cloud infrastructure comprises: 
identifying one or more components forming the public cloud infrastructure (see Zhao paragraphs [0112]-[0115]); and
monitoring the one or more components to identify a stable component for creating the client specific repository (see Zhao paragraphs [0112]-[0115]. Reliability is determined for the public cloud before choosing where to store a file).  

As to claims 10 and 17-18, see the rejection of claim 3.
As to claim 11, see the rejection of claim 4. Zhao teaches “healthy” (see Zhao paragraphs [0112]-[0115]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dani (US Pre-Grant Publication 2016/0179840), in view of Brahmadesam et al. (US Patent 10,909,143), in view of Zhao (US Pre-Grant Publications 2014/0365537) further in view of Joseph (US Patent 10,659,523).

As to claim 5, Dani teaches the method of claim 4.
Dani does not teach further comprising: 
upon identifying a stable component, creating a snapshot of the stable component for subsequently restoring unstable versions of the stable component or similarly configured components based on the snapshot .  
Joseph teaches further comprising: 
upon identifying a stable component, creating a snapshot of the stable component for subsequently restoring unstable versions of the stable component or similarly configured components based on the snapshot (see 15:55-16:12 for storing a snapshot of data of a storage node in an established version).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Joseph, because Joseph provides the benefit of finer control of access to client instances, which will increase the usability of Dani for provisioning and creating instances of data.

As to claim 12, see the rejection of claim 5. Zhao teaches “healthy” (see Zhao paragraphs [0112]-[0115]).

Claim 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dani (US Pre-Grant Publication 2016/0179840), in view of Brahmadesam et al. (US Patent 10,909,143), in view of Joseph et al. (US Patent 10,659,523), and further in view of Burnett (US Patent 10,547,679).

As to claim 7, Dani as modified teaches the method of claim 6.
Dani as modified does not teach further comprising: 
upon the performance of the additional operation on the client instance, executing a redundancy operation on the client instance in the client specific repository to update the data in the master data repository based on updates to the client instance from the additional operation such that the data in the master data repository replicates the client instance in the client specific repository.
Burnett teaches:
upon the performance of the additional operation on the client instance, executing a redundancy operation on the client instance in the client specific repository to update the data in the master data repository based on updates to the client instance from the additional operation such that the data in the master data repository replicates the client instance in the client specific repository (see 4:53-5:21. Burnett shows synchronization between a client repository and a master data repository based on updates made at the client repository).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dani by the teachings of Burnett, because Burnett provides the benefit of ensuring that all instances are in sync, which will increase the reliability of Dani in allowing clients to make changes to data and ensure that all instances contain the most recent updates.

As to claims 14 and 20, see the rejection of claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 30 March 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152